DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simms et al. (Pub. No. US 2007/0142177) (hereinafter Simms).
As per claims 1 and 7, Simms teaches a method for motion analysis that is to be implemented by an electronic device in communication with a sensing device over a communication network, the sensing device being positioned at a knee joint of a rider of a bicycle (see paragraphs [0007] and [0060]), the method comprising: receiving, from the sensing device, a series of pieces of sensed data generated by the sensing device according to movement of the knee joint during a time period of bicycle riding, each of the pieces of sensed data corresponding to a time point within the time period and including a set of three values representing an orientation of the sensing device with respect to a fixed coordinate system (see paragraphs [0040], [0041] and [0045]); determining a trajectory formed by a plurality of data points each of which corresponds to a respective one of the pieces of sensed data, and each of which has coordinates defined by predetermined two elements of the set of three values, the trajectory including at least one loop (i.e. ellipse) (see paragraph [0048]); and generating an estimation result regarding correctness of a riding posture of the rider based on the at least one loop of the trajectory (see paragraph [0048]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simms.
Simms further teaches determining a closed curve resembling the at least one loop of the trajectory by using principal components analysis (PCA) (see paragraph [0048]).
 While Simms teaches matching (i.e. comparing) trajectories/ellipses to expected or ideal ellipses (see paragraph [0048], examiner considers that matching (i.e. comparing) trajectories/ellipses to expected or ideal ellipses to inherently include determining and estimation result indication whether the riding posture is erroneous or normal), Simms fails to explicitly teaches calculating an area enclosed by the closed curve and wherein the generating an estimation result includes generating the estimation result based on comparison of the area to a predetermined threshold. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to compare the area of the motion trajectory to expected or ideal ellipses areas because calculating the area of ellipse only requires simple algebraic/mathematical calculation that is generally considered as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
4.	Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior art of record teaches or fairly suggests a method for motion analysis that is to be implemented by an electronic device in communication with a sensing device over a communication network, the sensing device being positioned at a knee joint of a rider of a bicycle, the method including the steps of: deriving a mean position of the centers of the loops, a mean position of the TDCs of the loops, and a mean position of the BDCs of the loops; selecting a target TDC from among the TDCs of the loops that is farthest from the mean position of the centers of the loops; and selecting a target BDC from among the BDCs of the loops that is farthest from the mean position of the centers of the loops; wherein the generating an estimation result including generating the estimation result based on the mean position of the TDCs of the loops, the mean position of the BDCs of the loops, the target TDC, the target BDC and a predetermined value, in combination with the rest of the claim limitation as claimed and defined by the applicant.
Regarding claim 10, none of the prior art of record teaches or fairly suggests a system for motion analysis, comprising: said processing module is further configured to: derive a mean position of the centers of the loops, a mean position of the TDCs of the loops, and a mean position of the BDCs of the loops; select a target TDC from among the TDCs of the loops that is farthest from the mean position of the centers of the loops; select a target BDC from among the BDCs of the loops that is farthest from the mean position of the centers of the loops; and generate the estimation result based on the mean position of the TDCs of the loops, the mean position of the BDCs of the loops, the target TDC, the target BDC and a predetermined value, in combination with the rest of the claim limitation as claimed and defined by the applicant.

Response to Arguments
5.	Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
	The applicant argues that Simms fails to teach generated by a sensing device which is positioned at a knee joint of a cyclist, and each include a set of three values representing an orientation of the sensing device.
	The examiner respectfully disagrees with the applicant’s argument because Simms teaches that markers 24 and 28 are part of the tracking system (see paragraph [0042]) and that computer 30 acquires knee location data (i.e. position and angle data, which is to considered to include orientation data) (see paragraphs [0044]-[0045] and [0056]-[0057]) from marker 24.  The examiner believes that the limitation “generated by a sensing device which is positioned at a knee joint of a cyclist, and each include a set of three values representing an orientation of the sensing device” is disclosed by Simms.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857